Case: 1:20-cr-00256 Document #: 10 Filed: 07/01/20 Page 1 of 1 PagelD #:24 (6

IN THE
UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, F 4 L E D
e

 

 

 

Plaintiff, G,
JUL 0 1 2020 Case Number 6 Cf Lf
Y: MAGISTRATE JUDGE
Eeescan® JEFFREY T. GILBERT |
Rf fon le fsd es judge Cibet

ORDER APPOINTING COUNSEL UNDER CJA

Name of Appointed Attorney: Lt yy LA 2 L « dd At

Person Represented: Re Ga beg LLLP L Defendant number: be Under SEAL: YES or xo)
Payment Category: MISDEMEANOR Type of Person Represented: JUVENILE OTHER

OTHER PETTY OFFENSE
Representation Type: BP Co) CF CH DRI EW EX HC JU MA JRV_ JHB
MC ML NT OT PA PR PT SR WI WW

Court Order;
PPOINTING COUNSEL CO-COUNSEL STANBY COUNSEL
SUBS FOR FEDERAL DEFENDER SUBS FOR PANEL ATTORNEY SUBS FOR RETAINED ATTORNEY

Prior Attorney's name:

 

If associate(s) will be used, list name(s) below. If the associate rate differs from CJA hourly rate, list the rate next to
the associate’s name:

 

  
 

Signature of Presiding Judge:

Date of Order: Nunc Pro Tunc Date:

 

 

ORDER APPOINTING INTERPRETER UNDER CJA
Prior authorization shall be obtained for services in excess of $900.

Expected to exceed: YES NO
Prior Authorization Approved: YES NO

Signature of Presiding Judge:

 

Date of Order: Nunc Pro Tunc Date: or NONE

 
